El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
El título posesorio de una parcela de terreno fue inscrito a nombre de Manuel Lugo,'sin perjuicio de tercero de mejor derecho. En 1928 Lugo y su esposa vendieron la propiedad al Municipio de Arecibo. En noviembre de 1937 el municipio solicitó que a virtud de la escritura de Lugo y su esposa la propiedad fuera inscrita a nombre suyo como dueño absoluto, ,a tenor de las disposiciones del inciso 6 del artículo 2 de la Ley Hipotecaria y de los artículos 31 y 33 del reglamento para su ejecución. El registrador se negó a cumplir con esta súplica debido al carácter posesorio del título que de Lugo babía inscrito y por no haberse' cumplido con los requisitos *669de la sección primera de la ley aprobada el 7 de julio de 1923 (Leyes de ese año, pág. 217).
_E1 artículo 2 de la Ley Hipotecaria dispone que se ins-cribirán “los títulos de adquisición de los bienes inmuebles y derechos reales que posean o administren el estado o las corporaciones civiles o eclesiásticas con sujeción a lo estable-cido en las leyes o reglamentos.”
Los artículos 31 y 33 del reglamento leen así:
“Artículo 31.' — Los bienes inmuebles y los derechos reales que po-seen o administran el estado y las corporaciones civiles, se inscribi-rán desde luego en los registros de la propiedad de los partidos en que radiquen.”
“Artículo 33. — Siempre que exista título escrito de la propiedad del estado o de la corporación en los bienes que deben ser inscritos, con arreglo al artículo 31, se presentará en el registro respectivo y se exigirá en su virtud una inscripción de dominio a favor del que re-sulte dueño, la cual deberá verificarse, si fuere procedente, con suje-ción a las reglas" establecidas para las inscripciones de los particu-lares. ’ ’
Ninguno de estos artículos requiere del registrador de la propiedad que inscriba como título de dominio una escritura de enajenación otorgada por un vendedor que sólo tiene a su favor un título posesorio. Lugo no podía ceder al municipioy el municipio no podía obtener de éste ningún otro título o un título mejor que el que él tenía.

Debe confirmarse la nota recurrida.

El Juez Asociado Señor Córdova Dávila no intervino.